Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (hereinafter “OA” has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (hereinafter “Am.”) filed on February 24, 2021 has been entered.
Drawing
The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(p)(4) states: “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”  (Emphases added).  However, the same reference character “143” has been used to designate both the smaller curvature and the larger curvature as seen in the amended specification on p. 2 of the amendment filed on August 14, 2020 and amended FIG. 5 filed therewith; and/or
b.	The drawings are inconsistent with the specification and/or the claims.  For example, the amended specification on p. 2 of the amendment filed on August 14, 2020 describes the curvature 143.  In addition, claim 5 claims an increased curvature and 18 claims the radius of curvature of the polymer layer.  As noted, the plain meaning (MPEP § 2111.01) of “curvature” is, e.g., “the degree to which a curve deviated from a straight line, or a curved surface deviates from a plane” (emphases added) as seen in common dictionaries such as Google Search attached.  However, amended FIG. 5 show that the curvature 143 is not deviated from a straight line or a plane, and/or does not have a radius.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification 
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed
subject matter such as “a longitudinal stiffness” (emphasis added) in new claim 30.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities such as, listed below:
a.	The same reference character “143” has been used to designate both the smaller curvature and the larger curvature.   See p. 2 of the amendment filed on August 14, 2020 and amended FIG. 5 filed therewith and 37 CFR 1.84(p)(4); and/or
b.	The specification is inconsistent with the drawings.  For example, the amended specification on p. 2 of the amendment filed on August 14, 2020 describes the curvature 143.   However, amended FIG. 5 show that the curvature 143 is not deviated from a straight line or a
plane, and/or does not have a radius.
Appropriate correction is required.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
35 USC § 112
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where the new claim 30 is supported, nor does there appear to be a written description of the claim limitation “the polymer layer has a longitudinal stiffness greater than a longitudinal stiffness of the first and second fabric portions” in the application as filed.  Please see Am. pp. 9 and 13, and MPEP §§ 2163-2163.04.
2.	Claims 1, 3-6, 8-26, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	It is unclear whether the term that appears at least twice such as “an end portion” in lines 21 and 24 of claim 1 refers to the same or different ends.  See double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
b.	New claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical elements that make the metallic layer (234) to indicate a distance travelled by the end portion (120) of the flexible member (106). 
35 USC § 103
1.	Claims 1, 3, 4, 6, 8, 11-12, 19-20, and 29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US 20140048672) in view Nehls et al. (US 20060164280).
	Claim 1
	Woodruff teaches an autonomous mobile robot comprising:
a body (210, FIG. 10, ¶ 59);
a drive (214, FIG. 10, ¶ 59) to maneuver the body (210) across a floor surface (FIG. 10);
an image capture device (168, FIGS. 1, 10); and
an elongate flexible member (102, 104, 106 (FIGS. 1-2); or 175, FIG. 9, ¶ 54 et seq.) comprising a plastic/polymer layer (see the description “the flexible bands may be made of a synthetic material, such as plastic, a flexible ceramic, or a composite material” or “any suitable material” in ¶¶ 40, 55; and the plain meaning of the term “polymer” in common dictionaries such as Google Search previously cited) forming a central portion (see Appendix hereinafter “Ap.”) of the elongate flexible member (102, 104, 106; or 175), the polymer layer (102, 104, 106; or 175) extending along an entire length of the flexible member (102, 104, 106; or 175); 
a fastening mechanism such as a metal zipper (¶ 57) to removably sections of the flexible member (¶ 57), a first portion (178, FIG. 9 in Ap.) of a fastening mechanism/zipper (FIG. 9 in “Ap.”) extending along a first lateral edge (178, FIG. 9, ¶ 57) of the polymer layer (102, 104, 106; or 175); 
and a second portion (179, FIG. 9 in Ap., ¶ 57) of the fastening mechanism (FIG. 9 in Ap.) extending along a second lateral edge (179) of the polymer layer second portion (179), wherein the first portion (178) of the fastening mechanism (Ap.) is directly attached to the second portion (179) of the fastening mechanism (Ap.) as seen in FIGS. 1, 2 and 9 to connect the lateral edge of the first polymer portion (at 178 in FIG. 9) and the lateral edge of the second polymer portion (at 179 in FIG. 9) such that the first and second polymers portions (178, 179), the polymer layer, and the fastening mechanism forms a conduit (“enclosed covering” in claim 16, see Ap.) to support the image capture device (¶ 26), the conduit (Ap.) comprising an inner surface (Ap.) and an outer surface (Ap.), and the outer surface (Ap.) of the conduit (Ap.) being at least partially defined by the polymer layer (102, 104, 106; or 175); the first and second polymer portions (178, 179), the fastening mechanism/zipper (Ap.), and an end portion (see “TOP” portion of the band 102 in FIG. 4) vertically movable away (see “retractable” in ¶¶ 54-57) from the body (210), wherein the central portion (Ap.) is configured to deflect (as shown, e.g., by the solid lines in FIG. 2) such that the lateral edges (Ap.) of the first and second polymer portions are moved toward one another as the end portion (TOP in FIG. 4) of the flexible member moves away from the body (210), and wherein the image capture device (168) is mounted to the end portion (Ap.) of the flexible member such that the image capture device (168) moves vertically away from the body (210) as the end portion
(Ap.) moves vertically away from the body (210).  Ibid. claims 1-18.
In summary, Woodruff teaches the invention as claimed except the first and second fabric portions of the fastening mechanism/zipper.  In addition, note that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
Nehls teaches the fastening mechanism/zipper (220, 202, 204, FIG. 2, ¶ 26) that has first and second fabric portions (220, ¶¶ 7 and 10) in order to removably attach the lateral portions of the flexible member (garment, handbag or the like, id. abstract, ¶ 10).  As noted, the zipper that has first second fabric portions is well known.  See, e.g., US 6,596,955 of Eves et al. cited in Woodruff ¶ 7, and MPEP § 2144.03.  
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Woodruff’s fastening mechanism/zipper by an art recognized equivalent fastening mechanism/zipper that has first and second fabric portions such as the one of Nehls in order to removably attach the lateral portions of Woodruff’s flexible/polymer member as taught or suggested by Nehls.   The use of the fastening mechanism/zipper that has first and second fabric portions for attaching the lateral portions of Woodruff’s flexible member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE in MPEP § 2144.06.
	Claim 3
Woodruff’s end portion is a first end portion (FIGS. 3-4), and Woodruff’s flexible member (102, 104, 106 or 175) comprises a second end portion (FIG. 9 in Ap.) attached to a spool (176, ¶¶ 55-57) within the body of the robot, the flexible member configured to be coiled onto the spool (176) as the first end portion (Ap.) moves vertically toward the body (210), and the central portion (Ap.) is configured to deflect (FIG. 2) such that the first and second lateral edges (Ap.) of the polymer layer first and second fabric portions of Nehls are moved away from one another as the first end portion (Ap.) of Woodruff’s flexible member moves vertically toward the body (210).  Woodruff ¶ 54 et seq. and claims 1-18. 
Claim 4
A section (see FIG. 5 in Ap.) of Woodruff’s flexible member (102, 104, 106 or 175) is deflectable between a flattened configuration (shown by broken lines in FIG. 2) in which the lateral portions (Ap.) of the flexible member along the section are separated from one another by the central portion (Ap.) of the flexible member along the section and a curled configuration (FIG. 5 in Ap.) in which the lateral portions (Ap.) of the flexible member (102, 104, 106 or 175) are attached to one another (see FIG. 9 in Ap.).
Claim 6
Woodruff and Nehls teach the invention as claimed except the size/proportion such as the polymer layer extending along 50% to 90% of a width of the flexible member.   However, Applicant has not shown that the claimed range of the size/proportion is critical.  
It would have been an obvious matter of design choice to form the polymer layer extending along 50% to 90% of a width of Woodruff’s flexible member in Woodruff’s robot modified by Nehls since such a modification would have involved a mere change in the size of a component. See stare decisis regarding changes in size/proportion in MPEP § 2144.04(IV)(A).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05; Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
Claim 8
Woodruff and Nehls teach the invention substantially as claimed.  However, Woodruff and Nehls do not teach the first and second fabric portions extending along no more than 20% of a width of the flexible member. 
It would have been an obvious matter of design choice to form the first and second fabric portions of Nehls extending along no more than 20% of a width of Woodruff’s flexible member, since such a modification would have involved a mere change in the size of a component. See stare decisis cited in claim 6 above.
Claim 11
	Nehls teaches a metallic layer (230/235, FIG. 3, ¶¶ 26-27, claim 5) longitudinally extending along the flexible member (formed by a pair of elongated flexible support, id. abstract; ¶¶ 4, 10; claims 1, 8), a sensor (102, FIG. 1, abstract, ¶ 19, claim 1) to detect the metallic layer (230/235),  Ibid. claims 1-20. 
It would have been obvious to the PHOSITA at the time of filing of the application to use 
the metallic layer longitudinally extending along Woodruff’s flexible member in order to determine the distance travelled by the end portion of Woodruff’s flexible member based on the detected metallic layer as taught or suggested by Nehls.  KSR.
Claim 12
Nehls’ sensor comprises a Hall effect sensor (410, ¶ 32).
Claim 19
Nehls teaches the first and second portions (202 and 204, FIG. 3) corresponding to first clasps and second clasps, respectively, of Nehls’ zipper mechanism (see Applicant’s response to the Specification Objection on p. 14 of the amendment filed on August 14, 2020).   
Claim 20
Nehls’ first and second clasps (202, 204) have a determined gauge size.  
It would have been an obvious matter of design choice to select Nehls’ gauge size to be #3, #4, #5, #6, or #7, since such a modification would have involved a mere change in the size of a component.  See changes in size/proportion in MPEP § 2144.04(IV)(A). 
Claim 29
Nehls’ metallic layer (230/235, FIG. 3, ¶¶ 25-27, claim 5) is indicative of a distance/position travelled by the end portion of the flexible member (garment, handbag or the like) based on the detected metallic layer (see Nehls abstract, e.g., ¶¶ 10-12, 18-19, 31, 33, 37, 39, 42, claims 1, 8, 12, 16). 
2.	Claims 9-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff in view of Nehls as applied to claim 1 above and further in view of Korn (US 20170325605).
Claim 9
Woodruff and Nehls teach the invention substantially as claimed.  However, Woodruff and Nehls do not teach the first and second fabric portions being sewed to the polymer layer along the first and second lateral edges, respectively, of the polymer layer.
Korn teaches the first and second fabric portions (13, FIGS. 7-8, ¶ 75) being sewed to the 
central layer (22, ¶¶ 10, 58, 72, 75, 88) along the first and second lateral edges (FIG. 21), respectively, of the central layer (22) in order to attach the fastening mechanism (10) to the central layer (22).  
It would have been obvious to the PHOSITA at the time of filing of the application to sew Nehls’ first and second fabric portions to Woodruff’s central/polymer layer along the first and second lateral edges, respectively, of Woodruff’s central/polymer layer in order to attach Nehls’ fastening mechanism to Woodruff’s central/polymer layer in Woodruff’s robot modified by Nehls as taught or suggested by Korn.  KSR.
Claim 10
	When Nehls’ first and second fabric portions are sewed to Woodruff’s central/polymer layer as taught or suggested by Korn, an outer surface of Nehls’ first fabric portion at least partially defines the outer surface of Woodruff’s conduit (see Ap.) faces the outer surface of Woodruff’s central/polymer layer, and Nehls’ second fabric portion at least partially defines the outer surface of Woodruff’s conduit faces the outer surface of Woodruff’s central/polymer layer (as seen in, e.g., Woodruff’s FIG. 9).
3.	Claims 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff in view of Nehls as applied to claim 1 above, and further in view of Daton (US 6,217,975).
Claim 17
Woodruff and Nehls teach the invention substantially as claimed.  However, Woodruff and Nehls do not teach the flexible member comprising woven polymer fibers
Daton teaches the polymer layer (5.2) of the flexible member comprising woven polymer
fibers in order to, inter alia, stretch along a direction at some angle to the direction of its weave and contract in the direction normal to the stretch (id. 3:39-53, 5:56-6:24, claim 10).
It would have been obvious to the PHOSITA at the time of filing of the application to form Woodruff’s flexible member comprising woven polymer fibers in Woodruff’s robot modified by Nehls in order to, inter alia, stretch along a direction at some angle to the direction of its weave and contract in the direction normal to the stretch as taught or suggested by Daton.  KSR.
Claim 18
Daton’s polymer layer (5.2) is capable of being pre-formed such that a radius of curvature (FIGS. 3A and 4A) of the polymer layer (5.2) in an unstressed state is of a determined dimension.
It would have been an obvious matter of design choice to pre-form Daton’s polymer layer in Woodruff’s robot modified by Nehls such that the radius of curvature of Daton’s polymer layer in the unstressed state is between 10-60 mm, since such a modification would have involved a mere change in the size of a component.  See stare decisis cited in claim 6 above.  In addition, it is well settled that even though product-by-process claim 18 is limited by and defined by the process (“pre-form”), determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) cited in MPEP § 2113.
Indication of Allowable Subject Matter
Claims 5, 13-16, 21-26 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this OA and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Deyle et al. (US 10,265,859) teaches an autonomous mobile robot comprising: a body 604 (FIG. 6A); a drive 606 to maneuver the body 604 across a floor surface; an image capture device 720A (FIG. 8); and an elongate flexible member 600 (FIG. 6B) comprising a fabric layer (600) forming a central portion of the elongate flexible member 600, the fabric layer extending 600 along an entire length of the flexible member, a first portion 620B of a fastening mechanism 620B, 622B (FIG. 6B) extending along a first lateral edge of the fabric portion 600 such that the fabric portion 600 and the fastening mechanism 620B, 622B form a conduit FIG. 6B.  Ibid. claims 1-23.  However, Deyle’s image capture device 720A is not mounted to an end portion of the flexible member 600.  In addition, Deyle does not teach or suggest the polymer layer as claimed.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
35 USC 112(a) and 103
The rejections under 35 USC 112(a) and 103 in the prior OA are withdrawn in view of the amendments.  Applicant’s arguments (Am. pp. 9-15) have been considered but are deemed to be moot in view of new grounds of rejections above.
Conclusion
In view of the foregoing, this application is not in condition for allowance.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656